Citation Nr: 1110776	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  08-07 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1954 to October 1976. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Board notes that Veteran testified at an August 2010 Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that proceeding is of record and has been associated with the claims file.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PTSD has been productive of occupational and social impairment with depression, difficulty sleeping, intrusive thoughts, irritability and isolative behavior; there has been no indication of illogical, obscure or irrelevant speech, near-continuous panic or depression, spatial disorientation, or an inability to establish and maintain effective relationships.  





CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated March 2006, November 2006, June 2008, March 2009 and April 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that the United States Court of Appeals for Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), clarified VA's notice obligations in increased rating claims.  The Federal Circuit recently reversed the Veterans Court's decision in Vazquez-Flores, however, finding that VA is not required to tailor § 5103(a) notice to individual veterans or to notify them that they may present evidence showing the effect that worsening of a service-connected disability has on their employment and daily life for proper claims adjudication.  For an increased rating claim, section § 5103(a) now requires that the Secretary notify claimants generally that, to substantiate a claim, they must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009 (holding that notice specific to individual Veterans is no longer required in increased compensation claims).  

With regard to the Veteran's claim, the Board notes that the June 2008 letter from the RO to the Veteran met the requirements of Vazquez-Flores.  This was followed by a readjudication in a May 2009 Supplemental Statement of the Case (SSOC).  Accordingly, the notice timing error did not affect the essential fairness of the adjudication.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file (and either adjudicated by the agency of original jurisdiction or had such adjudication waived), and the Veteran has not contended otherwise.  VA afforded the Veteran the opportunity to present testimony before the Board, afforded the Veteran several VA examinations during the pendency of the appeal, and obtained opinions as to the severity of the Veteran's PTSD.  The Board acknowledges that the Veteran has contended that the examinations were not adequate because the examinations did not take a sufficient amount of time.  There is no competent evidence that any necessary testing was not conducted, however -- the records provide all necessary information to rate the Veteran's PTSD.  Additionally, the 2009 VA examiners reviewed the claims file and all three VA examiner elicited medical histories from the Veteran, and the Veteran has not contended that his psychiatric disability has worsened since the April 2009 examination.  Thus, the Board finds the examinations were adequate for rating purposes.  The Board further finds that the RO has satisfied the duty to notify and the duty to assist.  Accordingly, it will proceed to a discussion of the merits of the Veteran's appeal.

The Veteran has claimed entitlement to a rating in excess of 50 percent for PTSD.  Essentially, the Veteran contends that the evaluation he has received for that condition does not accurately reflect its severity.  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected condition adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ranges.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 (1991).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required by that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1.  A claim of entitlement to an increased rating, which was partially granted during the course of the appeal but assigned an effective date subsequent to the date of receipt of the claim, includes that period on appeal prior to the staged grant; therefore the practice of "staged" ratings may apply.  That is, separate ratings can be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran first claimed entitlement to service connection for PTSD in November 2003.  A January 2005 rating decision granted entitlement to service connection and assigned a 50 percent rating effective from November 12, 2003, the date the Veteran first filed his claim.  The Veteran filed a claim of entitlement to a rating in excess of 50 percent in January 2006.  A February 2007 rating decision denied entitlement to a rating in excess of 50 percent.  The Veteran submitted a Notice of Disagreement (NOD) with that rating decision in March 2007.  The RO issued a Statement of the Case (SOC) in January 2008, and the Veteran filed a Substantive Appeal (VA Form 9) in February 2008.  The Board notes that a May 2009 rating decision granted entitlement to a temporary 100 percent rating for that condition effective from December 28, 2008, based on hospitalization of over 21 days.  The 50 percent rating was reestablished on March 1, 2009.  

Under Diagnostic Code 9411, posttraumatic stress disorder is assigned a 50 percent rating where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based on the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  VAOPGCPREC 10-95. 

A GAF score of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., avoiding friends, neglecting family, inability to work).  A GAF score of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job, etc.).  A GAF score of 51 to 60 is defined as moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

The relevant evidence of record in this case consists of VA treatment records, VA examination reports, private treatment records, and written statements and oral testimony from the Veteran.  

The Veteran has submitted several written statements over the course of this appeal.  In his initial claim for an increased rating the Veteran stated that he had suicidal and homicidal thought and that he has constant panic attacks, depression and disorientation.  The Veteran has also endorsed symptoms such as irritability, social isolation, anger, lack of trust, frequent depression, emotional numbing, and difficulty concentrating.  Additionally, the Veteran has reported having sleep disturbances, unless he takes medication, and marital conflict with his wife.  

Review of the applicable treatment records of record, which date from January 2005 forward, generally reflect negative histories as to suicidal or homicidal ideation and no history or findings of panic attacks, hallucinations, delusions, inability to function independently, or impairment of speech, thought process, or grooming/hygiene.  However, the records do reflect a history of "strange thoughts, like suicidal thoughts" (in that the Veteran just wanted to be away and isolate) in January 2008 and a history of some suicidal thoughts without plan or intent in March and September 2008 and April 2009.  Additionally, a March 2008 treatment record reflects a finding that the Veteran was not as well-groomed as usual, and an April 2009 treatment record reflects a history of panic attacks - not in the previous year.  The records further reflect the assignment of GAF scores of 55 in January 2006 and 52 in April and August 2006, June and October 2007, and January, May, and August 2008.  

In December 2006, the Veteran was afforded a comprehensive VA examination in support of his claim for a higher rating.  The examiner noted that the claims folder was not available for review.  No hospitalization for psychiatric reasons since the Veteran's last disability examination in October 2004 was indicated.  It was noted that the Veteran had been attending outpatient psychotherapy and group therapy.  The Veteran reported that he was living with his wife of 43 years and that they had occasional arguments and conflicts and no sexual relations.  He reported increased irritability, increased desire for isolation, and terrible sleep problems if not on his medication.  On cognitive assessment the examiner noted that the Veteran was in no acute distress and had a tendency to embellish his answers regarding symptomatology.  He indicated that the Veteran had never had suicidal gestures, but that he had entertained thoughts of suicide.  The examiner concluded that the Veteran did not have hallucinations or delusions.  The examiner noted that the Veteran was independent in all activities of daily living.  The examiner indicated that the Veteran appeared to be slightly improved in social activities since his last examination and concluded that the Veteran's occupational impairment had been moderate.  The examiner also indicated that sleep disturbance was rare because the Veteran took medication and slept from approximately midnight until 8 AM and only skipped his medication when he had alcohol on weekends.  The examiner reported that the Veteran's PTSD primarily resulted in social and emotional impairment, and the examiner estimated that the PTSD caused moderate emotional impairment.  In the examiner's opinion, that there was no psychological reason the Veteran could not hold a job.  A GAF score of 58 was assigned.

VA treatment records indicate that the Veteran participated in an inpatient PTSD program from December 2008 until February 2009.  Records from during that time indicate that the Veteran reported some sleep difficulties, but he was attentive during classes and participated appropriately.  The Veteran also reported that as a result of the program, he was focusing better and his irritability was reduced.  The Veteran denied suicidal or homicidal ideation but did report some ongoing cognitive problems.  The records indicate that the Veteran's GAF score was 38 on admission to the program and 43 on discharge. 

The Veteran was afforded an additional comprehensive VA examination in support of his claim in February 2009.  During that examination the Veteran reported that the PTSD inpatient program had been very helpful.  He indicated that he and his wife did not do much together because he generally isolated himself in some fashion.  He reported that he was still active at The American legion and serves as an officer but, overall, he did not have much interpersonal interaction.  On mental status examination the examiner noted that there was no impairment of thought process or communication, and no delusions or hallucinations were present.  Eye-contact was good, and the Veteran's behavior was appropriate throughout the examination.  No suicidal or homicidal thoughts, ideation, plans or intent were indicated, and the examiner found that the Veteran was able to maintain minimal personal hygiene and other basic activities of daily living.  The Veteran was oriented to person, place and time and while there were subjective reports of trouble with memory and concentration, which was consistent with the Veteran's performance during testing, the examiner noted that the Veteran showed no evidence of memory impairment during casual conversation.  In addition, there was no obsessive or ritualistic behavior, no obvious impairment in judgment, and the rate and flow of speech was normal and logical.  Depressed mood was indicated.  There was no evidence of panic attacks in the previous four years and no evidence of impaired impulse control.  Sleep impairment due to nightmares was noted, as were intrusive thoughts and irritability.  The examiner assessed the Veteran with mild to moderate PTSD with associated mild impairment of social functioning, and assigned a GAF score of 60.  The examiner opined that the Veteran would be able to work from a psychological standpoint.  In support of his assessment, the examiner noted that the Veteran's symptoms included flattened affect, few friends, irritability, sleep disturbance and anger problems but did not include more severe symptoms such as suicidal ideation, obsession, rituals which interfere with routine function, illogical or abnormal speech patterns, difficulty with spatial orientation or impaired impulse control.  

VA treatment records dating in March 2009 indicate that the Veteran underwent cognitive testing.  During that evaluation the examiner noted that the Veteran had some impairment of memory and concentration.  However, based on the results of neuropsychological testing, the examiner stated that the Veteran might be experiencing the early stages of dementia and that the Veteran's deficits in executive functioning are not likely caused by psychological factors, including PTSD.  At that time, a GAF of 53 was assigned.  

The Veteran's most recent VA examination was in April 2009.  During that examination the Veteran reported a daily routine that was largely consistent with that indicated during the February 2009 VA examination.  He also reported a fair relationship with his wife, though they had marital difficulties, and regular contact with his children, though he did indicate that he had communication and trust issues with his children.  On mental status evaluation the examiner indicated that the Veteran displayed impaired cognitive functioning evidenced by difficulty recalling all of a list of items read to him earlier, engaging in simple math and recalling all details of a short story immediately after it was read to him.  The Veteran was casually but appropriately dressed and well-groomed.  Affect was appropriate, and tone and rate of speech were normal.  The Veteran maintained good eye contact throughout the interview and was pleasant and cooperative.  He was oriented to time, place, and date.  He reported hypervigilance, intrusive thoughts and nightmares, as well as anger, irritation and avoidance/isolative behavior.  He also reported an inability to recall all details of events experienced and diminished interest in activities involving crowds.  The examiner assessed the Veteran with moderate PTSD and assigned a GAF score of 60.  The examiner noted that the Veteran had no current inappropriate behavior or history of inappropriate behavior in the previous year.  The examiner indicated that the Veteran was able to be employed from a psychiatric standpoint, though he would require loose supervision and should not work closely with others or the public based on the Veteran's history of verbal altercations during his previous employment.  The examiner added that while the Veteran was able to maintain activities of daily living, he did have reduced reliability and productivity due to symptoms including intrusive thoughts, nightmares, avoidance of crowds, sleep disturbance, anger and irritability. 

A June 2010 Vet Center report indicates that the Veteran had "severe" PTSD and that he was "unable to work due to his chronic PTSD symptoms."  The report indicates that the Veteran symptoms caused him to be incapable of any employment including working in a loosely supervised situation requiring little or no interaction with the public.  The report adds that the Veteran continued to experience marked restriction of activities of daily living as well as poor social functioning.  

In August 2010 the Veteran testified at a hearing before a Veterans Law Judge.  During that hearing he stated that he is unable to work due to his PTSD.  He also reported that he only socializes on a limited basis, has problems with intimacy with regards to his wife, has nightmares and trouble sleeping, has intrusive thoughts and occasions suicidal ideation, and that he frequently becomes aggravated with people.  

After careful review of the evidence, the Board concludes that the Veteran's PTSD has been manifested by symptomatology most closely corresponding to a 50 percent rating.  Initially, the Board acknowledges that the evidence includes an assessment of "severe" PTSD.  However, the record otherwise reflects assessments of at most moderate PTSD and the assignment of GAF scores corresponding to moderate PTSD.  In any event, GAF scores, like an examiner's assessment of the severity of the condition, must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned  See 38 C.F.R. § 4.126(a).  This is due, in part, because the scores and assessments are generally based on the veteran's symptoms that particular day, rather than based on any long-term symptomatology.   

In this case, the Veteran's symptomatology does not more nearly approximate the disability picture contemplated by a rating in excess of 50 percent for PTSD at any time during the appellate period.  There is no evidence of obsessional ritual, inability to function, impaired impulse control, disorientation, or neglect of personal hygiene and appearance; the Veteran generally has adequate judgment and normal speech; and although the Veteran reports having episodes of anger, he is able to control that anger without episodes of violence.  There is also no objective evidence of panic attacks and although the Veteran has reported a history of panic attacks, the evidence suggests that the Veteran has not had panic attacks at any time during the appellate period.  The Board acknowledges that the Veteran has reported suicidal ideation and social isolation.  However, he is able to maintain relationships with his family and some acquaintances and to do some, albeit limited, activities outside the house, and although he has indicated that he has suicidal thoughts, these thoughts are "passing" and are not associated with intent or plan.  The Board further acknowledges that the Veteran has been found to be unemployable.  Initially, the Board notes that this finding conflicts with the findings of three VA examiners who all found the Veteran employable.  Even assuming the Veteran is unemployable due to his PTSD, however, the Veteran is consistently able to control his behavior and to maintain contact with reality, and after review of the evidence and consideration of all of the Veteran's symptoms, the Board finds the evidence most nearly approximates the disability picture contemplated by a 50 percent schedular rating.  

The Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the Veteran's PTSD is manifested by impairment in social and occupational functioning but those impairments are contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  In sum, the record does not indicate that the Veteran's posttraumatic stress disorder warrants a rating in excess of 50 percent for any time during the appeals period.  

ORDER

Entitlement to a rating in excess of 50 percent for the Veteran's service-connected posttraumatic stress disorder is denied.  


REMAND

Where a veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied, and VA must consider whether the veteran is entitled to TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Court has held that TDIU is an element of all appeals of an initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The Veteran has consistently reported that he is unable to maintain gainful employment due to PTSD.  The Board notes that the RO has denied entitlement to a TDIU, most recently in a May 2009 rating decision.  However, the Board notes that private treatment records from June 2010 indicate an opinion that the Veteran is unable to work due to his chronic PTSD symptoms.  This record indicates that the Veteran is incapable of any employment, including working in a loosely supervised situation requiring little or no interaction with the public.  Accordingly, the Board finds that the Veteran has made a valid claim for TDIU and, as the RO has not considered whether the Veteran is entitled to TDIU since the submission of this additional medical evidence, the issue must be remanded for consideration by the RO/AMC.  

Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC should provide the Veteran with VCAA-compliant notice regarding his claim for a TDIU, and request him to identify any outstanding VA or private treatment records pertaining to his service-connected disabilities.  If any outstanding treatment records are identified, after obtaining any necessary releases, the RO/AMC should request copies of such records.  All requests and all responses, including negative responses, must be documented in the claims file.  All records received should be associated with the claims file.  If any records cannot be obtained after reasonable efforts have been expended, the Veteran should be notified and allowed an opportunity to provide such records.  

2.  After completion of the foregoing and any other development deemed necessary by the record, the RO/AMC should adjudicate the issue of whether TDIU is warranted.  If the claim remains denied the RO/AMC should issue a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for a response before the case is returned to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
N. SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


